Citation Nr: 9931718	
Decision Date: 11/09/99    Archive Date: 11/19/99

DOCKET NO.  98-08 314	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an increased evaluation for service-connected 
postoperative residuals of a herniated lumbar disc, currently 
rated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Richard A. Cohn, Associate Counsel



INTRODUCTION

The veteran served on active duty from April 1972 to December 
1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a April 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Louis, Missouri (RO) which continued a 40 percent disability 
rating for service-connected postoperative residuals of a 
herniated lumbar disc.


FINDINGS OF FACT

1.  The record includes all evidence necessary for the 
equitable disposition of this appeal.

2.  The veteran's service-connected postoperative residuals 
of a herniated lumbar disc is manifested by pronounced 
disability including additional functional impairment due to 
pain.


CONCLUSION OF LAW

The criteria for an evaluation of 60 percent for 
postoperative residuals of a herniated lumbar disc have been 
met.  38 U.S.C.A. § 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.321(b)(1), 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Code 5293 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he is entitled to a higher 
evaluation for his service-connected postoperative residuals 
of a herniated lumbar disc because the disorder is more 
disabling than contemplated by the current 40 percent rating.  
He asserts that he experiences substantial radiating pain 
upon sitting and standing that has materially affected his 
life.

A claimant for benefits under a law administered by the VA 
has the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  Because 
an allegation that a service-connected disability has become 
more severe is sufficient to establish a well-grounded claim 
for an increased rating, see Caffrey v. Brown, 6 Vet. App. 
377, 381 (1994); Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992), the Board finds that the veteran's claim for an 
increased rating based upon an alleged increase in the 
severity of his service-connected disability is well 
grounded.  Once a claimant presents a well-grounded claim, 
the VA has a duty to assist the claimant in developing facts 
which are pertinent to the claim.  Id.  The Board finds that 
all relevant facts have been properly developed and that all 
evidence necessary for equitable resolution of the issue on 
appeal is of record.

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities 
(Rating Schedule) to the veteran's current symptomatology.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § Part 4 (1998).  If 
two evaluations are potentially applicable the higher 
evaluation will be assigned if the disability appears to 
approximate more nearly the criteria required for that 
rating.  38 C.F.R. § 4.7.  A disability may require reratings 
in accordance with changes in a veteran's condition.  It is 
therefore essential to consider a disability in the context 
of the entire recorded history when determining the level of 
current impairment.  38 C.F.R. § 4.1.  Nevertheless, the 
current level of disability is of primary concern.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).

A disability of the musculoskeletal system is primarily a 
damage- or infection-caused inability of a body part to move 
with normal excursion, strength, speed, coordination and 
endurance.  A ratings examination must fully describe 
anatomical damage and functional loss in each of these areas.  
A functional loss may result from absence of a bone, joint, 
muscle or associated structure, or to a deformity, adhesion, 
defective innervation or other pathology, or it may be due to 
pain, provided claimed pain is supported by evidence of 
pathology and visible behavior of the claimant while 
undertaking the motion.  Weakness is as effective an 
indicator of disability as limitation of motion and a body 
part which becomes painful on use is seriously disabled.  
38 C.F.R. §§ 4.40, 4.45.  In addition to applying schedular 
criteria, VA may consider granting a higher rating when the 
veteran is rated under a code that contemplates limitation of 
motion and additional functional loss due to pain or weakness 
is demonstrated.  DeLuca v. Brown, 8 Vet. App. 202, 206-207 
(1995).  These considerations are applicable to Board 
adjudication of this appeal pertaining to evaluation of the 
veteran's intervertebral disc disorder.  See VAOPGCPREC 36-
97.

Noting that the veteran had undergone a left L4-5 
hemilaminectomy and diskectomy to remove a laterally 
protruding disc in February 1973, the RO granted service 
connection for status postoperative herniated lumbar disc in 
June 1975.  The disorder was rated as 10 percent disabling 
under Diagnostic Code (DC) 5293.  The Board upheld the RO's 
evaluation in October 1975.  The RO increased the disability 
rating to 20 percent in May 1978 and to 40 percent in October 
1986.  The Board upheld these ratings, respectively, in May 
1979 and in January 1988.  In October 1995 the Board upheld 
the RO's September 1993 continuation of the 40 percent 
evaluation.

Medical evidence associated with the claims file since the 
Board's October 1995 decision includes VA and private medical 
records from 1996 and 1997.  A January 1996 VA magnetic 
resonance imaging (MRI) report shows posterior osteophyte and 
scar formation and facet joint hypertrophy with neural 
foraminal narrowing at L5-S1 and minimal tissue enhancement 
at L4-5.  In November 1996 a private physician interpreted 
the MRI to show marked degenerative disease at L4-5 and at 
L5-S1 and a large herniated disc on the left at L5-S1.  The 
private physician also noted the veteran's report of urinary 
and bowel incontinence but did not directly link these 
disorders to the veteran's lower back disorder.  In December 
1996 the private physician interpreted a myelogram to show 
significant compression on the left at L5-S1 caused by a disc 
and an osteophyte and recommended a laminectomy and fusion in 
situ.  The claims file includes no evidence that this surgery 
was ever performed.  A report of a December 1996 VA MRI 
showed crowding of the lumbar spine nerve roots consistent 
with arachnoiditis and a hypertrophic bony spur at the 
inferior aspect of L5 causing anterior narrowing of the 
thecal sac and mild narrowing of the neural foramina 
bilaterally.  VA treatment records disclose that the veteran 
repeatedly sought treatment for lower back pain radiating to 
the hips, groin and legs and for incontinence and frequent 
urination from January to December 1996.  These records also 
document that in January 1996 the veteran's pain was 
sufficiently alleviated after more than two weeks of bed rest 
that he was able to return to work and that in March 1996 
there was no evidence of joint swelling or of widespread 
degenerative or inflammatory arthritis.

In February 1997 a VA physician who examined the veteran 
noted intact sensation, symmetrical deep tendon reflexes, a 
negative Babinski's sign and the veteran's ability to heel 
and toe walk.  The physician diagnosed arachnoiditis and some 
L5-S1 nerve root compression and recommended epidural steroid 
injections instead of surgery.  The veteran declined the 
injections.

A March 1997 VA examination report notes some mild tenderness 
in the left sciatic area and reduced lumbar lordosis but no 
spasm.  The examiner also noted minimally positive straight 
left leg raising with back and leg pain at 80 degrees, deep 
tendon reflexes of +3 of the right knee, +2 on the left and 
absent at both heel jerks, toes down upon plantar stroking, 
decreased power on left foot plantar flexion and dorsiflexion 
but no foot drop on gait, slightly reduced power on lifting 
the left knee against resistance, intact sensation of the 
feet including vibratory and light touch, minimal difficulty 
squatting and no difficulty standing.  The examiner also 
noted that the veteran walked with a normal gait but 
sometimes favored his left leg in a tandem gait, toe walked 
without difficulty, heel walked by taking small quick steps 
while complaining of back pain and that his balance was 
intact.  Range of motion measured 65 degrees with pain upon 
forward flexion, 15 degrees backward extension, 20 degrees of 
left lateral flexion and 30 degrees of right lateral flexion 
both limited by pain, 45 degrees of left rotation and 40 
degrees of right rotation, both limited by pain.  The 
examiner noted that the veteran had missed more than two 
months of work "because of his back" and diagnosed the 
veteran with radiculopathy, left more than right, and with 
arachnoiditis.

In a May 1998 written statement, the veteran described sharp, 
severe and persistent lower back pain that radiated through 
his buttocks, left knee, calf and hamstring to the bottom of 
his left foot.  He further stated that in response to the 
pain his doctors prescribed Percocet and Aspirin with Codeine 
and ordered nearly two months of bed rest.  Accompanying the 
statement is a December 1996 note signed by a VA doctor 
stating that the veteran was unable to work and should be 
excused from work for at least 10 days pending a 
reevaluation.  Another similar doctor's note from December 
1996 requests that the veteran be excused from work for an 
additional 21 days for pending surgery.

Under DC 5293, pertaining to intervertebral disc syndrome, a 
60 percent rating is warranted for a pronounced disability 
with persistent symptoms compatible with sciatic neuropathy 
with characteristic pain and demonstrable muscle spasm, 
absent ankle jerk or other neurological findings appropriate 
to the site of the diseased disc and little intermittent 
relief; a 40 percent rating is warranted for severe 
disability including recurring attacks and intermittent 
relief.

The veteran's diagnoses of radiculopathy indicate some 
neurological impairment associated with the left lower 
extremity attributable to postoperative residuals of a 
herniated lumbar disc.  Although there is evidence of absent 
"heel jerks" and evidence of a large herniated disc, there 
is also no evidence of spasm and it is arguable as to whether 
the other demonstrated symptomatology as set forth above is 
shown to be pronounced in degree such that it is indicative 
of a level of disability sufficient to support a maximum 60 
percent rating under DC 5293.  However, the Board also notes 
the veteran's complaints of virtually constant pain and 
medical evidence confirming motion of the lumbar spine 
limited by pain.  In this regard, the Board acknowledges that 
functional loss due to pain supported by adequate pathology, 
is recognized as resulting in disability.  The Board 
recognizes that there are situations in which the application 
of 38 C.F.R. §§ 4.40, 4.45, or 4.59 (1999) is warranted in 
order to evaluate the existence of any functional loss due to 
pain, or any weakened movement, excess fatigability, 
incoordination, or pain on movement of the veteran's joints 
when the rating code under which the veteran is rated does 
not contemplate these factors.  See DeLuca v. Brown, 8 Vet. 
App. 202 (1995); 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (1998).  
The Board observes that there is evidence of low back pain 
and resulting additional functional loss in this case such 
that the Board finds that the demonstrated symptomatology 
more nearly approximates that of pronounced intervertebral 
disc disability as contemplated by DC 5293.  Accordingly, the 
Board concludes that with application of the provisions of 
38 C.F.R. § 4.40, a 60 percent disability evaluation is 
warranted in this case.  See 38 C.F.R. §§ 4.3, 4.7 (1999).

The Board also has considered whether a higher rating is 
warranted under other provisions or diagnostic codes.  
However, there is no evidence that the service-connected 
disorder encompasses residuals of a vertebral fracture (DC 
5285), or complete bony fixation of the spine (DC 5286) or 
unfavorable ankylosis of the lumbar spine (DC 5289), so 
evaluation under these provisions is inappropriate.  
38 C.F.R. § 4.71a (1999).

The Board notes that this decision is based solely upon the 
provisions of the VA's Schedule for Rating Disabilities.  The 
Board finds that the record does not establish that schedular 
criteria are inadequate to evaluate the veteran's disability.  
There is no showing that the disability under consideration 
has caused marked interference with employment (i.e., beyond 
that contemplated in the assigned evaluation) or necessitated 
frequent periods of hospitalization so as to render the 
schedular standards inadequate and to warrant assignment of 
an extra-schedular evaluation.  In fact, the 60 percent 
disability evaluation granted pursuant to this decision 
recognizes that the veteran has a pronounced back disability 
and considers the work time lost because of his back disorder 
as noted in the record.  Thus, in the absence of an 
exceptional or unusual disability picture, the Board finds 
that that remand for compliance with the procedures for 
assignment of an extra-schedular evaluation is not warranted.  
See Bagwell v. Brown, 9 Vet. App. 157, 158-9 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Entitlement to a 60 percent evaluation for postoperative 
residuals of a herniated lumbar disc is granted, subject to 
the laws and regulations governing the payment of monetary 
benefits.



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals



 

